GERBER, JONATHAN D., Associate Judge.
Appellant, Laura Corcoran-Wich (“Laura”), appeals a non-final order resulting from a motion for temporary relief filed by Appellee, Craig Wich (“Craig”), in response to Laura’s filing of notice of her intent to relocate with the parties’ children from Florida to Massachusetts or Vermont. This court has jurisdiction. Fla. R.App. P. 9.130(a)(3)(C)(iii). We affirm.
The transcript from the hearing below indicates that the parties’ arguments to the trial court focused on whether the trial court had jurisdiction over the parties’ dissolution, which the trial court ultimately determined it had. It does not appear that the trial court had an opportunity to hear the parties’ evidence on the substantive issue of whether Laura should be able to relocate. Therefore, the trial court ordered that Laura may not relocate, and that the parties should maintain the status quo, until the trial court could determine all issues in a full evidentiary hearing. While Laura, on this appeal, characterizes the trial court’s order as having denied Laura the ability to relocate without considering any evidence, the very purpose of the trial court’s order was to allow the parties to present evidence at a later date. Thus, the trial court did not abuse its discretion in ordering the parties to maintain the status quo until the trial court could hold the evidentiary hearing and consider the factors set forth in section 61.13, Florida Statutes.
KLEIN and SHAHOOD, JJ„ concur.